DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00274-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 2ND

IN THE MATTER OF E.U.,
A CHILD                                                            §     JUDICIAL DISTRICT COURT OF


§CHEROKEE COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of the motion.  The motion has been signed by Appellant and
Appellant’s attorney.  Because Appellant has met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed. 
Opinion delivered September 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(PUBLISH)